         Case: 1:20-cr-00750 Document #: 47 Filed: 01/19/21 Page 1 of 8 PageID #:296


    FIL ED                  MP
      9/2021
      1/1
                         N          UNITED STATES DISTRICT COURT
   THOMA.SDG   . BRUTO
        U .S IS T R ICT COURT       NORTHERN DISTRICT OF ILLINOIS
CLERK ,
                                          EASTERN DIVISION

      UNITED STATES OF AMERICA
                                                   No. 20 CR 750
                    v.
                                                   Violations: fitle 18, United States
     MAJA NIKOLIC and                              Code, Sections 1343 and L349
     MARKO NIKOLIC                                 Judge Ronald A. Guzman
                                                   Magistrate Judge Susan E. Cox
                                             COUNT ONE

            The SPECIAL NOVEMBER 2OLg GRAND JURY charges:

            1.    At times material to this Indictment:

                   a.     Defendant MAJA MKOLIC was a resident of Brookfield, Illinois

    and a legal permanent resident of the United States.

                  b.      Defendant MARKO NIKOLIC was a resident of Opa Locka,

    Florida and La Grange, Illinois, and a legal permanent resident of the United States.

    Defendant MARKO NIKOLIC was a member and registered agent of Food by Orange
                                :




    LLC and Agrovet Solutions LLC, both of which were Florida companies.

                  c.     Individual A was the registered agent of Farm & Village Market,

    LLC, a Florida company.

                  d.     Individual B was the registered agent of PI Infinitive LLC,     a

    Florida company.

                  e.     The U.S. Small Business Administration ('SBA") was a United

    States government agency that provided support to small businesses.
    Case: 1:20-cr-00750 Document #: 47 Filed: 01/19/21 Page 2 of 8 PageID #:297




                     The Coronavirus Aid, Relief, and Economic Security ("CARES")

Act was a federal law enacted in or around March 2020 and designed to provide

emergency financial assistance to the millions of Americans who were suffering the
                                                                (



economic effects caused by the COVID-19 pandemic

              g.     One source of relief provided by the CARES Act was the

expansion of the Economic Injury Disaster Loan ('EIDU') program, which provided

loan assistance (including advances of up to $10,000) for businesses with, among

other things, 500 or fewer employees and other eligible entities foi loans up to

$150,000. The EIDL program was designed to provide economic relief            to small

businesses that were experiencing a temporary loss of revenue.

              h.     EIDL loan proceeds were permitted to be used to pay an array of

working capital and normal operating expenses, such as continuation of health care

benefits, rent, utilities,.and fi.xed debt payments.

             i.     In   order to obtain funds through the EIDL program, small

businesses applied through the SBA via an 6nline portal and application. As part of

the EIDL application process, the SBA required applicants to submit truthful
information concerning the business, including the gross revenues for the business

prior .to January 31,    2O2Ot,   the cost of goods sold, and the number of employees.

Applicants were required. to electronically certifti that the information provided was

true and accurate, and were warned that any false statement or misrepresentation

to the SBA may result in sanctions, including criminal penalties.




                                             2
    Case: 1:20-cr-00750 Document #: 47 Filed: 01/19/21 Page 3 of 8 PageID #:298




             j.     The SBA issued EIDL funds to the small business applicants

directly from the United States Treasury.

       2.    Beginning   in or around March 2020, and continuing through in            or

around September 2020, in the NortJrern District of Illinois, Eastern Division, and

elsewhere,

                      MAJA NIKOLIC and MARKO NIKOLIC,

defendants herein, and others known and unknown to the grand           jrry, knowingly
devised, intended to devise, and. participated.    in a scheme to defraud and to obtain

money from the Small Business Administration by means of materially false and

fraudulent pretenses, representations, and promises, which scheme            is   further

described below.

      3.     It was part of the scheme that defendants MAJA MKOLIC,           MARKO

NIKOLIC and others submitted, attempted to submit, and caused to be submitted",

applications for loans under the EIDL program, knowing that the applications

contained false statements and misrepresentations related to the loan applicants.

      4.     It was further part   of the scheme   that defendants MAJA NIKOLIC and

MARCO NIKOLIC knowingly solicited and caused to be solicited from individuals,

including Indiyidual C and Individual D, personal identifuine information such as

addresses, phone numbers, birthdates, and social security numbers.

      5.     It was further part of the scheme that defendants MAJA MKOLIC and

MARCO NIKOLIC used and caused to be used their own and other ind.ividuals'

personal identifiring information to reincorporate previously dissolved companies in
    Case: 1:20-cr-00750 Document #: 47 Filed: 01/19/21 Page 4 of 8 PageID #:299




their own names and the trames of other individuals, including Individual C and

Individual D.

      6.     It   was further part of the scheme that defendant MARKO NIKOLIC

reincorporated Food by Orange LLC and Agrovet Solutions LLC        in his name,   and

with defendant MAJA NIKOLIC's knowledge, submitted and caused to be submitted

applications for EIDL funds on behalf of these companies, knowing           that the
applications falsely represented that the companies conducted business and had

employees, when, as d.efend.ants MARKO NIKOLIC and MAJA NIKOLIC knew, Food

by Orange LLC and Agrovet Solutions LLC were fi.ctitious, conducted no business,

had no employees, and did not suffer economic injury due to the COVID-l9 pandemic.

      7.     It   was further part of the scheme that defendant MAJA MKOLIC,    with

defend"ant MARKO NIKOLIC's knowledge and assistance, reincorporated Farm &

Village Market, LLC      in the name of Individ,ual C and created" incorporation
documents for the purpose of applying for EIDL funds on behalf of the company,

knowing that Farm & Village Market, LLC was a fictitious company and not eligible

to receive funds from the EIDL program.

      8.     It   was further part of the scheme that defendant MAJA MKOLIC

reincorporated    PI Infinitive LLC in the name of Individual D and created
incorporation documents for the purpose of applying for EIDL funds on behalf of the

Company, knowing that PI Infi.nitive LLC was a fictitious company and not eligible to

receive funds from the EIDL program.




                                          4
    Case: 1:20-cr-00750 Document #: 47 Filed: 01/19/21 Page 5 of 8 PageID #:300




       9.      It was further part of the scheme that defendants MAJA NIKOLIC and

MARKO NIKOLIC knowingly caused the SBA to disburse EIDL funds into bank

accounts controlled by defendants MAJA NIKOLIC and MARKO NIKOLIC so that

they could use the funds for their personal benefi.t.

       10. It was further part of the scheme that defendants MAJA NIKOLIC and
MARKO MKOLIC misrepresented, concealed,                 lod hid, and caused to    be

misrepresented, concealed, and hidden, the existence, purpose, and acts done in

furtherance of the scheme.

      11.    As a result of the scheme, defendants MAJA NIKOLIC and MARKO

NIKOLIC fraudulently misappropriated at least hundreds of thousands of dollars

from the SBA's EIDL program.

       12.   On or about August 3i^,z}zo,at Oak Brook, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                                  MAJA MKOLIC,

defend.ant herein,   for the purpoSe of attempting to execute the above-d.escribed

scheme, knowingly transmitted and caused.        to be transmitted by means of wire

communicatibn in interstate commerce, certain writings, signs, and signals, namely,

an email from furiafreight@grnail.com to xxxx@**ro,.com, containing articles of
incorporation and a federal employer identification number for Farm & Village

Market, LLC;

      In violation of Title l-8, United States Code, Section 1349.



                                             5
   Case: 1:20-cr-00750 Document #: 47 Filed: 01/19/21 Page 6 of 8 PageID #:301




                                     COUNT TWO
      THE SPECIAL NOVEMBER 2019 GRAND JURY further charges:

      1.     Paragraphs   1   through 11 ofCount One are incorporated here.

      2.     On or about June 28,202(-,at Oak Brook, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                                  MARKO NIKOLIC,

defendant herein,   for the purpose of           executing   the   above-described scheme,

knowingly caused to be transmitted by means of wire communication in interstate

commerce, certain writings, signs, and signals, namely, an electronic funds transfer

in the amount of approximately $L49,900 from the SmaII Business Administration to

an account ending in 9036 at Bank A, which funds represented the proceeds of an

Economic Injury Disaster Loan to Food, by Orange LLC;

      In violation of Title 18, United States Code, Section 1343.




                                             6
   Case: 1:20-cr-00750 Document #: 47 Filed: 01/19/21 Page 7 of 8 PageID #:302




                                     COUNT THREE

      THE SPECIAL NOVEMBER 2019 GRAND JURY further charges:

      1-.    Paragraphs   1-   through 11 of Count One are incorporated. here.

      2.     On or about JuIy 28, 2020, at Oak Brook, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                                    MARKO MKOLIC,

defendant herein,   for the purpose of executing the          above-described scheme,

knowingly caused. to be transmitted by means of wire communication in interstate

commerce, certain writings, signs, and signals, namely, an electronic fund.s transfer

in the amount of approximately $149,900 from the Small Business Administration to

an account ending in 0043 at Bank B, which funds represented the proieeds of an

Economic Injury Disaster Loan to Agrovet Solutions LLC;

      In violation of Title 18, United States Code, Section 1343.




                                             7
    Case: 1:20-cr-00750 Document #: 47 Filed: 01/19/21 Page 8 of 8 PageID #:303




                             FORFEITURE ALLEGATION
       The SPECIAL NOVEMBER 2OIIGRAND JURY turther alleges:

       1.      Upon conviction of the offenses in violation of Title 18, United. States

Cod.e, Sections 1343   and L34g,as set forth in this Ind.ictment,



defendants heiein, shall forfeit to the United States of America, any propeity which

constitutes   and. is derived. foom proceeds   traceable to the offenses, as provided in Title

18, United States Code, Section 981(a)(1)(C).

      2.       If any of the property   described,above, as a result of any act or omission

by a defendant: cannot be located upon the exercise of due diligence, has                been

transferred. or sold to, or deposited with, a third party, has been placed beyond the

jurisdiction of the Court; has been substantially diminished. in value; or has been

commingled     with other property which cannot be divided without difficulty, the
United States of America shall be entitled to forfeiture of substitute property,           as

provided in Title 21, United States Code, Section S53(p).



                                                    A TRUE BILL:




                                                    FOREPERSON



UNITED STATES ATTORNEY



                                                8
